  4:20-cv-00244-JD-TER         Date Filed 04/01/21         Entry Number 275   Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION


MICHAEL E. WOLFE,                                      )    C/A No. 4:20-0244-JD-TER
                                                       )
                                     Plaintiff,        )
                                                       )
vs.                                                    )
Nfn. Churray,                                          )
Officer Kayla Shervey,                                 )             ORDER
Nfn. Mocccabello,                                      )
Nfn. Caldwell, Sgt.                                    )
Nfn. Perks, Lt.                                        )
Nfn Lasley, Captain,                                   )
Nfn Toth, Captain,                                     )
Jimmy Pacheco, licensed clinical psychiatrist,         )
Kathy Wyant, Human Servs. Coord.,                      )
Nfn Early, Associate Warden,                           )
Donna Ashley-Harouff, nurse,                           )
Amy Enloe, field nurse practitioner,                   )
Nfn Glen, deputy warden,                               )
Nfn Osborne, registered nurse,                         )
Thomas Overman, registered nurse,                      )
Dr. McRee,                                             )
Nfn Welch, transportation sgt.,                        )
L. Harris, registered nurse,                           )
Ashley Grimsley, registered nurse,                     )
Katherine Burgess, registered nurse,                   )
James Smith, Human Services Coordinator                )
Nfn Palmer, Captain/Unit Manager,                      )
Defendants.                                            )
                                                       )
                                                       )
                                     Defendants.       )
______________________________________                 )

       This is a civil action filed pro se by Michael E. Wolfe (“Plaintiff”). This matter

is currently before the court on Motions to Compel filed by the Plaintiff (ECF Nos.

259 and 260). In each of the motions, Plaintiff does not deny that the Defendants
                                                   1
  4:20-cv-00244-JD-TER      Date Filed 04/01/21   Entry Number 275     Page 2 of 12




responded to the discovery but argues that the answers were not sufficient. Defendants

filed a response in opposition. The court has reviewed the motions and the responses.

ECF No. 259

      In the Motion to Compel production of documents, (ECF No. 259), Plaintiff

asserts that Defendants did not produce for inspection and copying the documents

requested in Request to Produce Numbers 1, 2 and 3. These requests are as follows:


      Request 1: Identify and attach a copy of Perry CI’s duty roster for the
                 date of October 17, 2018, showing what staff was assigned
                 to what location.

      Request 2: Identify and attach a copy of Perry CI’s duty roster for the
                 date of January 2, 2019 showing what staff was assigned to
                 what location.

      Request 3: Identify and attach a copy of Perry CI’s duty roster for the
                 night of January 3, 2019 showing what staff was assigned
                 to what location.

      In their response to the Motion, Defendants argue that Plaintiff previously filed

a motion to compel in relation to requesting the duty rosters which was denied by the

court (See ECF Nos. 227 and 249). Defendants assert the same response as in the

previous motion that Plaintiff can learn nothing from a duty roster except who

reported for work on that day and for what shift; that the roster will not provide any

information as to whether the officer assigned to a certain post was actually at that

post at the time Plaintiff complains of as the officer could be transporting another

                                          2
  4:20-cv-00244-JD-TER       Date Filed 04/01/21    Entry Number 275      Page 3 of 12




inmate to medical, taking a break, collecting meal trays or performing some other

duty; and, that releasing the duty roster represents a security risk to officers and staff

as well as to other inmates as Plaintiff will be apprised of the institution’s staffing

protocols and habits at various posts within the facility.

      Plaintiff filed a reply with an attachment asserting that in response to his Third

Request for Production in this action Defendants produced a copy of Perry’s Rapid

Response Team’s duty roster from January 3, 2019. (ECF No. 272). Plaintiff argues

that if the duty roster poses a substantial security risk they would not have previously

produced a copy of it for production. (Id.).

      Defendants are correct that Plaintiff previously raised the same issue which was

denied in an order filed February 5, 2021. (ECF No. 249). This motion to compel

(ECF No. 259) is denied for the same reasons the court previously denied the request

in its order of February 5, 2021. (ECF No. 249). Also, Plaintiff fails to show that such

disclosures should be made under Rule 26(b)(1), Fed.R.Civ.P.




ECF No. 260

      In Plaintiff’s motion to compel (ECF No. 260), Plaintiff asserts three different

Defendants did not provide answers to the discovery that he deemed sufficient.


                                            3
  4:20-cv-00244-JD-TER     Date Filed 04/01/21    Entry Number 275      Page 4 of 12




Defendants filed a response in opposition and Plaintiff filed a reply. (ECF Nos. 260

and 271).The motion to compel as to each Defendant will be addressed:

DEFENDANT BOCCABELLO

      Interrogatory 2:   Were you working as an officer in Perry’s RHU C-Dorm on
                         January 2, 2019?
      Answer:            I don’t remember.

      Interrogatory 3:   Have you ever witnessed inmate Wolfe go to law
                         computer in C-Dorm while you were working?
      Answer:            I don’t remember.

      Interrogatory 4:   Did you escort Plaintiff from his RHU cell to the law
                         computer in C-Dorm on January 2, 2019?
      Answer:            I don’t remember.

      Interrogatory 6:   On January 2, 2019, was Plaintiff made to leave C-
                         Dorm’s law computer, forfeit his legal materials and
                         go on crisis intervention (suicide watch) in B-Dorm?
      Answer:            I don’t remember.


      Interrogatory 7:   Is it true that before Plaintiff was escorted to the law
                         computer on January 2, 2019 he was in a regular
                         lock-up cell in C-dorm X-wing with all his lock-up
                         property he’s allowed (mental health radio, mattress,
                         jumpsuit, boxers, socks, towel, cup, spoon, legal box
                         and legal supplies)?
      Answer:            I don’t remember.

      Interrogatory 8:   Isn’t it true that on January 2, 2019 once Plaintiff left
                         his lock-up cell and went to the law computer once
                         he left the law computer all his property was taken
                         and he was forced to go to a crisis intervention
                         (suicide watch) cell which was stripped out with no
                         property?

                                          4
  4:20-cv-00244-JD-TER       Date Filed 04/01/21   Entry Number 275      Page 5 of 12




      Answer:              I don’t remember.

      Interrogatory 9:     During the time of the claims on January 2, 2019
                           was B-Dom Z-wing used for crisis intervention
                           (Suicide watch)?
      Answer:              I don’t remember.

      Interrogatory 10: Did you escort Plaintiff from C-Dorm’s law
                        computer to Perry’s RHU B-Dorm’s Z-wing on
                        January 2, 2019?
      Answer:           I don’t remember.

      Interrogatory 12(a):        Was Plaintiff strip searched B-Dorm’s Z-wing on
                                  January 2, 2019 once escorted there form C-Dorm’s
                                  law computer?
      Answer:                     I don’t remember.

      Interrogatory 12(b):        Did you strip search Plaintiff on January 2,
                                  2019?
      Answer:                     I don’t remember.

      Interrogatory 13: Why was Plaintiff not allowed to keep his prosthetic
                        leg brace and orthopedic shoes after he was strip
                        searched on January 2, 2019?
      Answer:           I don’t remember. If Plaintiffs are placed in
                        protective custody or crisis intervention, the
                        materials they have access to are limited.

      Interrogatory 15: After January 2, 2019 did you ever personally place
                        inmate at the law computer while you were working?
      Answer:           I don’t remember.


      In the response to the motion, Defendants assert that as to Interrogatories 2, 3,

4, 6, 7, 8, 9, 10, 12 (a) and (b), 13 and 15, Defendant Boccabello clearly stated he does

not remember this encounter and therefore cannot agree to Plaintiff’s assertions about

                                           5
  4:20-cv-00244-JD-TER       Date Filed 04/01/21   Entry Number 275      Page 6 of 12




the alleged encounter. (ECF No. 265). Further, Defendants argue that even if it

happened as Plaintiff described, this Defendant has found no documentation which he

has access to within the South Carolina Department of Corrections which provides

missing details about the alleged encounter or jogs his memory.

      The Defendant Boccabello indicates that “I don’t remember.” In many

circumstances, that may be an inadequate response pursuant to Fed.R.Civ.P. 33. “Each

interrogatory must, to the extent it is not objected to, be answered separately and fully

in writing under oath.” See Fed.R.Civ.P. 33(b)(3). “The grounds for objecting to an

interrogatory must be stated with specificity.” See Fed.R.Civ.P. 33(b)(4). “If a party

is unable to supply the requested information, the party may not simply refuse to

answer, but must state under oath that he is unable to provide the information and ‘set

forth the efforts he used to obtain the information.’” Hansel v. Shell Oil Corp., 169

F.R.D. 303, 305 (E.D.Pa. 1996) quoting Milner v. National School of Health Tech.,

73 F.R.D. 628, 632 (E.D.Pa.1977). If only some of the information is available, that

information must be provided, and may be prefaced with a statement placing the

answer in context. Therefore, the Motion to Compel is granted as to interrogatory

numbers 2, 3, 4, 6, 7, 9, 10, 12(a)and (6), 13 and 15 as set forth above. The Defendants

are to provide the Plaintiff with supplemental responses to the discovery pursuant to

Fed. R. Civ. P. 33 within fifteen days of the date of this order; if the responses cannot


                                           6
  4:20-cv-00244-JD-TER      Date Filed 04/01/21   Entry Number 275     Page 7 of 12




be supplemented, Defendants are to describe the efforts made to obtain the

information, and the reasons the information cannot be obtained.



      Interrogatory 16: During the time of these claims were Perry’s RHU
                        shower doors bar-doors made of spaced out steel
                        bars that are completely see-through from left-to-
                        right and top to bottom?

      Answer:             I know there are bars on shower doors.


      In the Motion to Compel, Plaintiff argues that the answer is incomplete because

he did not ask if there were bars on the shower doors, he asked the “make of the

shower door in its entirety.” (ECF 260 at 2). Defendant Boccabello responded that he

is under no duty to examine the dorm shower doors.

      Defendant Boccabello did not file a complete responsive answer to this

Interrogatory 16. Thus, Defendant Boccabello is directed to respond to the

interrogatory as to whether or not the bars are “Completely see-through from left to

right and top to bottom.” If Defendant does not know the answer to this Interrogatory,

Defendant Boccabello is to supplement this response pursuant to Rule 33 of the

Federal Rules of Civil Procedure. As set forth above, “[i]f a party is unable to supply

the requested information, the party may not simply refuse to answer, but must state

under oath that he is unable to provide the information and ‘set forth the efforts he


                                          7
  4:20-cv-00244-JD-TER      Date Filed 04/01/21   Entry Number 275     Page 8 of 12




used to obtain the information.’” Hansel v. Shell Oil Corp., 169 F.R.D. 303, 305

(E.D.Pa. 1996) quoting Milner v. National School of Health Tech., 73 F.R.D. 628, 632

(E.D.Pa.1977). If only some of the information is available, that information must be

provided, and may be prefaced with a statement placing the answer in context.

Therefore, the Motion to Compel is granted as to Interrogatory 16 and Defendant

Boccabello is to supplement his response within fifteen days of the date of this order.



DEFENDANT WELCHEL

      Interrogatory 2:    Were you working as a transportation Sergeant at
                          Perry on October 17, 2018?
      Answer:             I don’t remember

      Interrogatory 6:    On October 17, 2018 did you transport inmate Wolfe
                          (Plaintiff) from Perry’s RHU to USC Neurology then
                          to Gilliams Psychiatric Hospital (GPH)?
      Answer:             This Defendant does not recall.

      Interrogatory 7:    Were you working on Perry’s Rapid Response Team
                          (Red Team) on January 2, 2019?
      Answer:             This Defendant does not recall.

      Defendant Welchel responded to the motion to compel asserting that he clearly

states that he cannot remember the encounter and therefore he cannot agree to

Plaintiff’s assertions about he alleged encounter. (ECF No. 265). Defendant argues

that even if an encounter happened as Plaintiff described, it would not generate an

incident report or some other form providing the Defendant with the missing details

                                          8
  4:20-cv-00244-JD-TER       Date Filed 04/01/21   Entry Number 275      Page 9 of 12




about the alleged encounter. (Id.). Therefore, Defendant argues that if no reports were

generated and he has no independent memory of the events, he cannot agree to

Plaintiff’s recitation of alleged events. (Id.).

      As set forth above, “[e]ach interrogatory must, to the extent it is not objected

to, be answered separately and fully in writing under oath.” See Fed.R.Civ.P.

33(b)(3). “The grounds for objecting to an interrogatory must be stated with

specificity.” See Fed.R.Civ.P. 33(b)(4). “If a party is unable to supply the requested

information, the party may not simply refuse to answer, but must state under oath that

he is unable to provide the information and ‘set forth the efforts he used to obtain the

information.’” Hansel, supra (internal quotations omitted). If only some of the

information is available, that information must be provided, and may be prefaced with

a statement placing the answer in context. Therefore, the Motion to Compel is granted

as to Interrogatory numbers 2, 6, 7 as set forth above. The Defendants are to provide

the Plaintiff with supplemental responses to the discovery pursuant to Fed. R. Civ. P.

33 within fifteen days of the date of this order; if the responses cannot be

supplemented, Defendants are to describe the efforts made to obtain the information,

and the reasons the information cannot be obtained.

      Interrogatory 3(a):         On October 17, 2018 you cuffed inmate
                                  Wolfe (plaintiff) in front of his B-x-#7 RHU
                                  cell, after in restraints you informed Plaintiff
                                  he was going to the neurologist then he would

                                            9
  4:20-cv-00244-JD-TER       Date Filed 04/01/21   Entry Number 275     Page 10 of 12




                                  be transported to Gilliams Psychiatric
                                  hospital, after he was told this Plaintiff told
                                  you he wanted to refuse the transportation run
                                  and wanted to be placed back in his cell and
                                  you told him that he had no choice his going
                                  to GPH was mandatory, why was this?
      Answer:                     This defendant does not know what Plaintiff
                                  is referencing and can’t answer this
                                  Interrogatory as posed

      Interrogatory 3(b):         Why would you not let him refuse the
                                  transportation run?
      Answer:                     This defendant does not know what Plaintiff
                                  is referencing and can’t answer this
                                  Interrogatory as posed.

      Plaintiff’s Motion to Compel is granted with respect to Interrogatories 3(a) and

3(b). If only some of the information is available, that information must be provided,

and may be prefaced with a statement placing the answer in context. The Defendants

are to provide the Plaintiff with supplemental responses to the discovery pursuant to

Fed. R. Civ. P. 33 within fifteen days of the date of this order; if the responses cannot

be supplemented, Defendants are to describe the efforts made to obtain the

information, and the reasons the information cannot be obtained.



DEFENDANT PALMER

      Interrogatory 2:      Were you Captain (Unit Manager) of Perry’s RHU
                            B-Dorm during the time of October 17, 2018?
      Answer:               I don’t remember.


                                           10
  4:20-cv-00244-JD-TER      Date Filed 04/01/21   Entry Number 275     Page 11 of 12




      Interrogatory 5:     Has the Plaintiff ever been to the law computer in
                           your unit while you were working?
      Answer:              I don’t remember.

      Interrogatory 7:     Did you work on Perry’s Rapid Response Team (Red
                           Team) on January 2, 2019?
      Answer:              I don’t remember.

      Interrogatory 8:     Did you participate in any Rapid Response Team
                           (Red Team) activities at Perry on January 2, 2019?
      Answer:              I don’t remember.

      Interrogatory 8:     Did you and a use of force team, who were all Rapid
                           Response Team personnel, equipped with helmets,
                           shields, batons, chemical munitions and a digital
                           camera march in formation to Plaintiff’s crisis
                           intervention cell in B-Dorm X-wing on the morning
                           of January 2, 2019 and place Plaintiff in restraints
                           and move him to the transportation van?
      Answer:              I don’t remember.

      In Defendant Palmer’s response to the motion to compel, he argues that he has

no recollection of the events as described, has reviewed all relevant materials to which

he has access, if such events had happened as Plaintiff described, an incident report

would have been generated with those details, and Plaintiff calling him a liar does not

refresh his memory nor require him to agree with Plaintiff’s version of the alleged

events. (ECF No. 265 at 2 of 5).

      “The grounds for objecting to an interrogatory must be stated with specificity.”

See Fed.R.Civ.P. 33(b)(4). “If a party is unable to supply the requested information,

the party may not simply refuse to answer, but must state under oath that he is unable

                                          11
  4:20-cv-00244-JD-TER       Date Filed 04/01/21   Entry Number 275   Page 12 of 12




to provide the information and ‘set forth the efforts he used to obtain the

information.’” Hansel, supra (internal quotations omitted). If only some of the

information is available, that information must be provided, and may be prefaced with

a statement placing the answer in context. Therefore, the motion to compel is granted

as to Interrogatories 2, 5, 7, 8, and 9.



                                    CONCLUSION

       Therefore, based on the above reasoning, Plaintiff’s Motions to Compel (ECF

Nos. 259 and 260) are granted as set forth above.

       IT IS SO ORDERED.


                                                      s/Thomas E. Rogers, III
April 1, 2021                                         Thomas E. Rogers, III
Florence, South Carolina                              United States Magistrate Judge




                                           12
